 
 
I 
108th CONGRESS
2d Session
H. R. 5385 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Mr. Boehlert introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To authorize the establishment of a Centennial Challenge Prize Program at the National Aeronautics and Space Administration. 
 
 
1.Centennial Challenge PrizeTitle III of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451 et seq.) is amended by adding the following new section: 
 
316.Centennial Challenge Prize 
(a)Prize programThe Administrator may carry out a Program, to be known as the Centennial Challenge Program (referred to in this section as the Program), to award competitive prizes for innovations with the potential for application to the space and aeronautical goals and activities of the Administration. 
(b)Program requirements 
(1)The Program shall use a competitive process for the selection of prize recipients. The Program shall widely advertise and solicit participation in prize competitions. 
(2)No individual or entity shall participate in a prize competition unless the individual or entity has registered with the Program in accordance with requirements established by the Administrator. At a minimum those requirements shall— 
(A)limit participation in Program competitions to— 
(i)individuals who are citizens of the United States; 
(ii)entities organized or existing under the laws of the United States or a State; and 
(iii)entities organized or existing under the laws of a foreign country if the controlling interest (as defined by the Administrator) is held by an individual or entity described in clause (i) or (ii); 
(B)require any individual or entity that registers for a Program competition to assume any and all risks arising from participation in the competition, and to waive any and all claims against the United States Government for damages arising from participation in the competition, including any and all claims for injury, death, damage or loss of property, or loss of revenue or profits, whether direct, indirect, or consequential, whether through negligence or otherwise, except in the case of willful misconduct; and 
(C)require any individual or entity that registers for a Program competition to waive claims against any non-Federal entity involved with the Program (such as a private contractor managing a competition for the Program) to the extent the Administrator believes is necessary to protect the interests of the United States Government. 
(c)Availability of funds 
(1)Any funds appropriated to carry out this section shall remain available until expended. 
(2)Funds appropriated to carry out this section shall not be available for any other purpose and shall not be subject to reprogramming. 
(d)Limitations 
(1)No prize competitions under this section may be commenced after Sept. 30, 2006. 
(2)No prize offered by the Program may exceed $1,000,000. 
(e)Relationship to other authorityThe Administrator may exercise the authority in this section in conjunction with or in addition to any other authority of the Administrator to acquire, support, or stimulate innovations with the potential for application to the space and aeronautical goals and activities of the United States. 
(f)Reports 
(1)The Administrator may not accept any registrations for a competition under the Program until 30 days after the Administrator has submitted a description of the competition to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. The description shall include eligibility criteria for registrants, criteria for selecting a winner, and the amount of the prize to be awarded. 
(2)In the proposed budget for the fiscal year beginning October 1, 2005, the Administrator shall include an estimate of the amounts proposed to be expended on the Program and a list of the competitions proposed for that fiscal year. 
(3)Not later than December 31, 2006, the Administrator shall submit to the Committee on Science of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an accounting of previously appropriated Program funds, including an accounting of administrative costs, of amounts remaining that are allocated to pending prize competitions, and of amounts remaining that are not yet so allocated..  
 
